399 So. 2d 583 (1981)
Madeleine Marie Burke SUPER
v.
William C. SUPER, M.D.
No. 81-C-1178.
Supreme Court of Louisiana.
May 29, 1981.
Writ denied.
LEMMON, J., would grant the writ for the reasons assigned.
LEMMON, Justice, dissenting from denial of writ application.
I would grant the writ. The parties, both previously married, were only married five years before they were divorced. The alimony award (which does not include any award for child support) is 24% of the husband's gross income. The wife is young and healthy, but has never worked. The wife should be required to attempt to earn some wages, or the award should be reduced in proportion to the earning ability.